Citation Nr: 0125621
Decision Date: 11/06/01	Archive Date: 12/03/01

DOCKET NO.  99-13 706A  )       DATE NOV 06, 2001
        )
        )

ORDER

The following corrections are made in a decision issued by the Board in this case on October 31, 2001:

Add the following heading to the first page

REPRESENTATION

Appellant represented by:  Puerto Rico Public Advocate for Veterans Affairs


H. N. SCHWARTZ
Member, Board of Veterans' Appeals


Citation Nr: 0125621	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-13 706A	)	DATE
	)
	)


THE ISSUES

Whether there was clear and unmistakable error in a July 9, 
1980, decision by the Board of Veterans' Appeals which denied 
an evaluation in excess of 50 percent for schizophrenia, 
undifferentiated type and also denied a total compensation 
rating based on individual unemployability.  

Whether there was clear and unmistakable error in a September 
20, 1983, decision by the Board of Veterans' Appeals which 
denied an evaluation in excess of 70 percent for 
schizophrenia, undifferentiated type.  


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1969.  

This case comes before the Board on a June 1999 motion by the 
veteran as to clear and unmistakable error in prior appellate 
decisions, as specified.  


FINDINGS OF FACT

1.  An evaluation in excess of 50 percent for 
undifferentiated type schizophrenia and a total compensation 
rating based on individual unemployability were denied by the 
Board in a July 9, 1980, decision.  

2.  The Board's decision of July 9, 1980, was from an 
appealed rating action that reduced the disability evaluation 
for undifferentiated type schizophrenia from 70 percent and 
discontinued the total compensation rating based on 
individual unemployability, effective February 1, 1980.  

3.  In arriving at the July 9, 1980, decisions, the Board 
disregarded the provisions of 38 C.F.R. §§ 3.343 and 3.344.  

4.  The Board's disregard of the applicable provisions of 38 
C.F.R. §§ 3.343 and 3.344 materially affected the decisions 
made on July 9, 1980.  

5.  An evaluation in excess of 70 percent for 
undifferentiated type schizophrenia was denied by the Board 
on September 20, 1983.  

6.  All available pertinent facts were before the Board at 
the time of the July 9, 1980, and September 20, 1983, 
decisions, respectively.  

7.  It has not been shown that the applicable statutory and 
regulatory provisions extant at the time of the Board's 
decision on September 20, 1983, were ignored or incorrectly 
applied.  


CONCLUSIONS OF LAW

1.  The Board's decisions of July 9, 1980, denying a total 
compensation rating based on individual unemployability and 
an evaluation in excess of 50 percent for undifferentiated 
type schizophrenia involved clear and unmistakable error and 
are revised accordingly, so that a total compensation rating 
based on individual unemployability and an evaluation of 70 
percent for undifferentiated type schizophrenia are 
reinstated effective February 1, 1980.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. §§ 3.343, 3.344 (1979-2000); 38 
C.F.R. §§ 3.105, 3.400, 20.1400, 20.1403, 20.1404 (2000).  

2.  The Board's decision of September 20, 1983, denying an 
evaluation in excess of 70 percent for undifferentiated type 
schizophrenia did not involve clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By appellate decision in July 1980, a rating in excess of 50 
percent for undifferentiated type schizophrenia and a total 
compensation rating based on individual unemployability were 
denied.  That decision had followed Regional Office (RO) 
actions that had reduced the schedular evaluation for 
schizophrenia from 70 percent disabling and had discontinued 
a total compensation rating based on individual 
unemployability.  

The July 1980 decision considered a report of Department of 
Veterans Affairs (VA) psychiatric examination in October 
1979, a report of psychiatric examination by Gerardo S. 
Ortega, M.D., in January 1980, a report on the veteran's 
medical conditions by O. Bonilla-Soto, M.D., in February 
1980, a transcript of a personal hearing on the appeal in May 
1980, documented education and work history of the veteran, 
and his service connected disabilities.  The law and 
regulations considered were 38 U.S.C. 355 (now 38 U.S.C.A. 
§ 1155 (West 1991)), 38 C.F.R. Part 4, §§ 3.321, 3.340, 
3.341, 4.16, Diagnostic Code 9204 (1980).  

It is noted, in addition, that the RO had found improvement 
in the veteran's schizophrenia on a VA rating examination in 
November 1977 and had scheduled a review, that was the 
purpose of the VA examination in October 1979, to determine 
the degree and permanency of the improvement.  The rating 
action from which the veteran appealed, dated in November 
1979, was promulgated under the provisions of VA regulation 
1105(e) (38 C.F.R. § 3.105(e) (1979-2000)).  He was notified 
of the proposed reduction/discontinuance on November 30, 
1979, on the basis of improvement in his condition, and that 
the compensation reduction would be effective February 1, 
1980.  He was advised of his right to submit additional 
evidence that the reduction/discontinuance should not be 
made, and that the best type of evidence would be a 
physician's statement of treatment/examination that included 
detailed findings related to his service connected 
disability.  It was recorded that, if such evidence was not 
received within 60 days, it would be necessary to reduce the 
award, as indicated.  He was also advised of his appellate 
rights, even if no additional evidence was submitted.  His 
notice of disagreement and concomitant statement from Dr. 
Ortega were received in February 1980.  

In the "Actions Leading to Present Appellate Status" 
portion of the July 9, 1980, Board decision, it was noted 
that the RO's rating action in November 1979 had reduced the 
rating from 70 percent to 50 percent for undifferentiated 
type schizophrenia, and discontinued a total compensation 
rating based on individual unemployability, both reductions 
having been effected on February 1, 1980.  

The September 1983 appellate decision followed a rating 
action in May 1982 whereby the disability evaluation for 
schizophrenia was increased from 50 to 70 percent.  The 
Board's decision considered a report of VA psychiatric 
examination in May 1981, a report of psychiatric examinations 
and opinions from Dr. Ortega in June 1981, a report of VA 
hospitalization in November 1981, a report of VA 
hospitalization from December 1981 to February 1982, a report 
from Dr. Ortega in June 1982, and a transcript of a personal 
hearing on the appeal in January 1983.  The law and 
regulations that were considered were 38 U.S.C. 355 and 38 
C.F.R. Part 4, Diagnostic Code 9204.  

In April 1989, the veteran submitted a request for 
reconsideration of the designated appellate decisions on the 
basis of error:  

1. He specified that the law and regulations utilized in the 
decisions were erroneously applied because they contradicted 
the evidence of record that was historical since his 
separation from active service.  
2. He emphasized that Dr. Ortega had declared him to be 100 
percent disabled and unable to work.  
3. He stated that his permanent and total disability to work 
had been clearly supported by the evidence of record when the 
decisions were made.  
4. He argued that the September 1983 decision was clearly 
erroneous in not applying the provisions of 38 C.F.R. 
§§ 3.340, 3.341, 4.16 because pertinent benefits were clearly 
claimed in the contentions of the decision.  
5. He asserted that the provisions of 38 C.F.R. § 3.102 were 
not applied in either decision.  
6. He stated that the Board had not applied the provisions of 
38 C.F.R. § 3.343(a) and (c) which he described as 
establishing that, when unemployability is denied, 
employability should be clearly established by clear and 
convincing evidence and the burden of proof is upon the 
Government, and a benefit will not be reduced without clear 
and convincing evidence.  
7. He alleged error in the VA's reduction of his benefits 
without applying the laws that protect veterans from 
prejudiced decisions.  
8. He asserted that the Board had not applied the provisions 
of 38 C.F.R. § 3.344 requiring that a rating that has been in 
effect for more than 5 years may not be reduced on the basis 
of one examination; that the entire record of examinations, 
medical and industrial history must be reviewed; and that the 
rating may not be reduced on the basis of an examination that 
is less full and complete than that which supported the 
assignment of the higher evaluation.  
9. He argued that the provisions of 38 C.F.R. § 4.7 were not 
applied as to assigning a higher rating where there is a 
question as to which of two or more evaluations shall be 
applied.  

In the veteran's June 1999 motion, he argued that the prior 
decisions were clearly and unmistakably erroneous, 
resubmitting the same arguments he presented in April 1989.  

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 2000).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).  

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(2000).  Pursuant to 38 C.F.R. § 20.1404(b) (2000), the 
motion alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be denied.  

The Board points out that review for clear and unmistakable 
error of a prior decision must be based on the record and the 
law that existed when the decision was made.  According to 
the United States Court of Appeals for Veterans Claims 
(Court), for clear and unmistakable error to exist either the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; the error must be undebatable and the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  Clear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A disagreement with 
how the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  38 C.F.R. § 20.1403.  

With respect to the Board's decision on July 9, 1980, there 
is no question that the veteran's assertion that the 
provisions of 38 C.F.R. §§ 3.343 and 3.344 were applicable is 
correct.  It is likewise correct that, while the Board noted 
the pertinent rating reductions at the outset of its 
decision, it did not cite or specifically address the 
provisions of 38 C.F.R. §§ 3.343 and 3.344 in the decision.  
To fully address the impact of the provisions of these 
regulations on the Board's July 9, 1980, decision, it is 
necessary to review, in detail, the evidentiary bases for the 
assignment of the prior, higher ratings, and compare/contrast 
that evidence with the evidence that was utilized to 
reduce/discontinue those ratings.  

38 C.F.R. § 3.343 provided that total disability ratings will 
not be reduced without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of the record, and 
consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work or whether 
the symptoms have been brought under control by prolonged 
rest, or generally, by following a regimen which precludes 
work, and, if the latter, reduction from total disability 
ratings will not be considered pending reexamination after a 
period of employment (3 to 6 months).  When determining 
whether a total compensation rating based on individual 
unemployability is to be terminated, caution must be 
exercised that actual employability is established by clear 
and convincing evidence.  The VA must compare the examination 
which purports to show that the veteran's condition has 
materially improved with the last examination continuing his 
100% rating.  

Under the provisions of 38 C.F.R. § 3.344 (1979-2000), the RO 
will handle cases affected by change of medical findings so 
as to produce the greatest degree of stability of disability 
evaluations.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement like manic depressive or other psychotic reaction 
or psychoneurotic reaction will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Although material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  38 C.F.R. § 3.344(a) (1979-99).

Except for the notation in the "Actions Leading to Present 
Appellate Status," the Board made no reference to the fact 
that the appeal concerned a discontinuation of a total 
compensation rating based on individual unemployability in 
its July 9, 1980, decision.  The reasoning in that decision 
was as if the appeal concerned a total compensation rating 
based on individual unemployability rather than a 
restoration.  The critical standard for allowance or 
continued denial of the benefit, however, was found in 38 
C.F.R. § 3.343.  On review, the Board finds this distinction 
integral to a correct decision on the issue.  Without 
addressing the issue on the basis of whether there was clear 
and convincing evidence of employability to support the 
discontinuance, the Board erred.  Moreover, on the basis of 
the evidence that was available, such error was material 
because all the available evidence contains no indication 
that the veteran had become employable, much less that there 
was clear and convincing evidence of employability.  

A VA rating examination in May 1975 showed that the veteran 
had been unemployed since separation from active service.  He 
had started a study program in January 1975 but had to quit 
because studying worsened his condition.  He was passively 
cooperative.  He spoke in a monotonous low-pitched voice.  
Production of thought was dereistic.  He complained of always 
being restless and depressed.  Everything upset him.  At 
times he became ill humored and destructive, but afterwards 
did not remember.  He never went out.  His kids and wife 
upset him.  At times he felt like wondering away from 
everything.  He became depressed with suicidal ruminations.  
His mind was always confused.  He showed defects in mental 
concentration.  He slept poorly, with pills, and had 
nightmares.  Affect was shallow and inadequate.  Behavior was 
withdrawn.  He was disoriented to time.  His mental 
facilities were slow in calculation.  He showed no insight 
and superficial judgment.  Severe, undifferentiated type 
schizophrenia was diagnosed.  

On the next rating examination, in November 1977, the veteran 
remained unemployed.  He complained of anxiety in the body, 
feeling uncomfortable, getting angry easily when people were 
around, not liking to leave the house, people talking about 
him behind his back, and not trusting anybody.  He was 
casually dressed and accompanied by his wife.  He talked in a 
low-pitched voice, hesitantly and unsure of himself.  Mood 
was sullen.  Affect was blunted.  Vegetative signs of anxiety 
were moderately severe.  Production of thought was diminished 
in rate.  Thinking was autistically absorbed although fairly 
logical and with only occasional blocking.  Content of 
thought revealed no aberrations in perception.  He spoke of 
referential ideas and distrust of people, including his wife.  
He usually was bad-humored at home and got quite upset and 
agitated with crying spells.  Sensorium was fairly intact.  
He was well oriented and with satisfactory memory.  
Intellectual functioning was below average.  Concentration 
ability was diminished.  Mental grasp was limited.  Insight 
was lacking.  Judgment was fairly preserved.  Moderately 
severe, undifferentiated type schizophrenia was diagnosed.  
It was stated that his chances to find suitable employment 
were poor, considering his mental condition.  

On the basis of the November 1977 examination, the RO 
determined that improvement was shown, and scheduled a review 
examination for October 1979 that formed the main evidentiary 
basis for the rating action in November 1979, which was 
appealed to the Board for its July 9, 1980 decision.  

The October 1979 VA psychiatric examination showed that the 
veteran was accompanied by his wife.  He was cleanly and 
appropriately dressed but looked very tense, restless and 
apprehensive.  He was in contact with the reality of the 
situation.  He remained unemployed.  He lived with his wife 
and four children.  He complained of a constant floating 
anxiety and his behavior was very inconsistent.  He had 
episodes of a sudden desire to do something, becoming very 
compulsive, and then losing interest completely after one or 
two days.  He was very suspicious and avoided visiting, 
preferring to be mostly isolated.  He complained of a very 
restless sleeping pattern.  Moderate signs of anxiety were 
present.  He seemed very anxious.  He spoke coherently and 
relevantly, but rather scantily and superficially, with the 
content oriented toward his physical complaints (that 
involved allergies, nasal drip, diarrhea and multiple 
gastrointestinal disorders).  He felt depressed but no real 
signs of it were shown.  There was suspiciousness with 
paranoia (referential ideas of the content).  No delusions or 
hallucinations were shown.  He was well oriented to time, 
person and place.  Sensorium in general was well preserved 
except for lowered concentration and anxiety-provocation.  
Judgment was not impaired.  Moderately severe to severe 
undifferentiated type schizophrenia was diagnosed..  

A report from Dr. Ortega dated in January 1980 showed that 
the veteran had been receiving treatment since September 
1969.  He had had exacerbations and improvement in his 
psychiatric disorder.  Slight stability of symptomatology and 
marginal functioning in the absence of pressure were 
indicated.  A better family understanding had been achieved 
with the veteran letting his wife take command of the house 
and make the fundamental decisions.  In this way, he was 
protected from stress, which he could not tolerate.  
Persistent, slightly diminished symptomatology included 
hypoactivity, no involvement in social situations, isolation 
tendencies with poor communication, reticence, sensitivity, 
extreme uncertainty, and slow and deeply limited 
communication with acceptance of certain norms and rules that 
were imposed with therapy.  He accepted his dependency and 
disability to face life adequately because of the symptoms he 
suffered.  Affect was depressed.  He had clear nihilistic 
ideas and certain tendencies toward abandonment and not 
getting involved in anything.  He showed ideas of reference 
and persecution.  He had deep feelings of worthlessness, 
depreciation and disability.  He showed obsessive ideas and 
occasional suicidal ideas.  He had somewhat mitigated 
feelings of fear, hysterical defensiveness, ambivalence, 
blocking, strange sentiments, strange insights, impositions 
of ideas, and false beliefs.  Auditory hallucinations were 
indicated.  He showed multiple somatizations of sharp 
headaches, gastrointestinal disturbance, nausea, rash, and 
diarrhea.  His memory was described as acceptable except for 
fixed and immediate memories.  Intelligence was termed normal 
average.  Judgment and self-esteem were impaired.  He was 
described as perfectly well oriented in the three spheres: 
person, time and place.  He reportedly did not tolerate 
criticism, was unable to sustain effort, compete, assume 
responsibilities and follow orders adequately.  Over the 
previous ten years he had tried to study but had to stop due 
to exacerbation of his symptoms.  In Dr. Ortega's opinion, 
the veteran was totally and permanently disabled both 
industrially and socially

The Board has presented all the evidence in detail to 
demonstrate that clear and convincing evidence of 
employability was absent.  While the evidence considered 
supported some improvement in the severity of 
undifferentiated type schizophrenia, none of this occurred 
under the ordinary conditions of life.  It continued to be 
shown that, even when he did as little as undertaking 
additional studies, his psychiatric symptomatology was 
exacerbated.  While the October 1979 VA psychiatric 
examination did not address whether or not the veteran could 
work, it was noted that he continued to be unemployed and the 
level of disability remained in the moderately severe to 
severe range, the same as that which had supported the total 
compensation rating based on individual unemployability and 
the 70 percent rating for undifferentiated type 
schizophrenia.  

With respect to the reduction in the evaluation from 70 to 50 
percent, that the Board affirmed by its July 9, 1980, 
decision, the provisions of 38 C.F.R. § 3.344 were 
applicable, and the Board failed to apply them.  Such failure 
was erroneous, and 
materially affected the decision.  The rating examinations in 
November 1977 and October 1979, as well as Dr. Ortega's 
report in January 1980, may be interpreted as showing 
marginal improvement in the severity of undifferentiated type 
schizophrenia in terms of stability of symptoms, orientation, 
social relationships, judgment, diminished symptomatology, 
cooperation with therapy, memory, level of  anxiety, speech 
function, and the absence of delusions and hallucinations.  
Significantly, no examiner had described undifferentiated 
type schizophrenia as improved or improved under the ordinary 
conditions of life.  The veteran had remained in therapy and 
unemployed throughout.  The VA examiners in 1977 and 1979 did 
not express any improvement in the veteran's psychiatric 
status.  The 1977 examination designated the degree of 
undifferentiated type schizophrenia as moderately severe, 
which could be interpreted as better than the severe degree 
shown in 1975, but it was specified that the chances for 
suitable employment were poor, considering his mental 
condition.  The 1979 examination reflected the diagnosis of 
moderately severe to severe undifferentiated type 
schizophrenia, which could not be termed an improvement.  Of 
course, Dr. Ortega's examination report was clear in showing 
only slight diminishment in several symptomatology of 
undifferentiated schizophrenia in a sheltered and protected 
home setting.  It was indicated that the veteran could not 
tolerate stress, even that involved in the most limited of 
decisions.  He clearly could not tolerate criticism, sustain 
effort, compete, assume responsibilities or adequately follow 
orders, and such was exemplified by the exacerbation of 
psychiatric symptoms when he had tried to follow a course of 
study.  His unemployability was confirmed.  The Board's 
failure to consider the absence of sustained improvement, or 
otherwise establish emprovement in the record constituted 
CUE.

Accordingly, the Board concludes that clear and unmistakable 
error was committed in the July 9, 1980, decision with regard 
to both a total compensation rating based on individual 
unemployability, and a 70 percent rating for undifferentiated 
type 
schizophrenia, both of which are reinstated.  

Conversely, the veteran's argument that the laws and 
regulations cited in the September 20, 1983, decision were 
erroneously applied is a general and nonspecific allegation 
that is insufficient to plead clear and unmistakable error.  
See 38 C.F.R. § 20.1404(b) and Luallen.  His presentation of 
Dr. Ortega's findings and opinion were not supportive of a 
claim for clear and unmistakable error in the September 20, 
1983, decision, which did not involve a reduction in the 
rating.  The claim that the Board did not evaluate the 
evidence fully or correctly, without any specified legal or 
factual basis for that claim, is an insufficient pleading for 
clear and unmistakable error.  Again, see Luallan.  His 
assertion that the provisions of 38 C.F.R. §§ 3.340, 3.341, 
4.7, 4.16, and 3.102 were erroneously applied or overlooked 
altogether in the September 20, 1983, decision is a 
nonspecific claim of incorrect application (or 
nonapplication) of legal criteria without any specifics as to 
how such commission/omission resulted in an incorrect 
decision.  The provisions of 38 C.F.R. §§ 3.340, 3.341 and 
4.16 relate to total ratings based on unemployability, and 
such a rating was not directly at issue in the September 20, 
1983 decision.  The criteria for the next higher, 100 
percent, rating for undifferentiated type schizophrenia did 
include "complete social and industrial inadaptability," 
but these criteria were adequately and correctly considered 
in that decision, and the Board is not shown to have 
erroneously exercised its rating judgment in the case.  
Likewise, the decision did not violate the provisions of 38 
C.F.R. §§ 3.102 or 4.7 in denying the increase sought.  In 
other words, there was no indisputable commission or omission 
by the Board in that decision, either with respect to the law 
or to the facts, that resulted in an erroneous result.  In 
the absence of the kind of error of fact or law which would 
compel a conclusion that the result would have been 
manifestly different but for the error, there simply is no 
basis upon which to find clear and unmistakable error in the 
Board's September 20, 1983, decision.  See 38 C.F.R. 
§ 20.1403(c).


ORDER

The motion to reverse and revise the July 9, 1980, Board 
decisions on the grounds of clear and unmistakable error with 
respect to a reinstatement of a 70 percent disability 
evaluation for undifferentiated type schizophrenia and a 
total 
compensation rating based on individual unemployability is 
granted.  

The motion to revise or reverse the September 20, 1983, Board 
decision on the grounds of clear and unmistakable error with 
respect to an evaluation in excess of 70 percent for 
schizophrenia, undifferentiated type is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


